Citation Nr: 0811251	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  06-19 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in 
Gainesville, Florida


THE ISSUE

Entitlement to basic eligibility for enrollment in the 
Department of Veterans Affairs (VA) medical healthcare 
system.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to May 
1966.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 determination that denied the 
veteran's enrollment in the VA medical healthcare system.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This claim must be remanded to afford the veteran a requested 
BVA hearing.  

On a VA Form 9 dated in April 2006, and not date-stamped when 
received, the veteran requested a hearing at a field office.  
He also informed VA that their address for him was incorrect.  
He provided an updated address that was located in Ocala, 
Florida.

In correspondence dated in June 2006, VA sent the veteran a 
BVA Hearing Confirmation form so he could specify the type of 
Board hearing he desired.  VA did not send the correspondence 
to the veteran's updated address in Ocala, Florida.  It was 
returned to VA as undeliverable.  Additional correspondence 
sent by the Board to the veteran at the incorrect address in 
August 2006 was also returned as undeliverable.  

Accordingly, the case is REMANDED for the following action:

1.  Update the veteran's claims file 
and records with his new address in 
Ocala, Florida, as set forth in Item 10 
of his April 2006 VA Form 9.

2.  Using the veteran's updated address 
in Ocala, Florida, determine whether he 
wishes to testify before a Veterans Law 
Judge in-person at a VA Regional 
Office, or via videoconference at a VA 
Regional Office.

3.  Schedule the requested hearing at 
the next available opportunity.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

